 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          ADAMA JAMMEH, et al.,                         CASE NO. C19-0620JLR

11                               Plaintiffs,              ORDER STRIKING DISCOVERY
                   v.                                     MOTION
12
            HNN ASSOCIATES, LLC, et al.,
13
                                 Defendants.
14

15          Before the court is the parties’ joint Local Rule LCR 37 motion regarding

16   Plaintiffs’ request for production number 5. (Mot. (Dkt. # 32)); see also Local Rules

17   W.D. Wash. LCR 37. The parties filed their motion without first requesting a conference

18   with the court. (See generally Dkt.) The motion therefore contravenes the court’s June

19   14, 2019, scheduling order. (See Sched. Order (Dkt. # 9) at 2 (citing Fed. R. Civ. P.

20   16(b)(3)(B)(v)) (“[P]ursuant to Federal Rule of Civil Procedure 16, the Court ‘direct[s]

21   that before moving for an order relating to discovery, the movant must request a

22   conference with the court’ by notifying [the courtroom deputy] . . . .”) (second alteration


     ORDER - 1
 1   in original)); see also Fed. R. Civ. P. 16(b)(3)(B)(v) (permitting the court, in its

 2   scheduling order, to “direct that before moving for an order relating to discovery, the

 3   movant must request a conference with the court”). The court therefore STRIKES the

 4   parties’ joint Local Rule LCR 37 motion (Dkt. # 32) without prejudice to renewing the

 5   motion in a manner that comports with the court’s scheduling order.

 6          Dated this 26th day of January, 2020.

 7

 8                                                      A
                                                        JAMES L. ROBART
 9
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
